Citation Nr: 1544715	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  13-29 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, South Carolina


THE ISSUE

Entitlement to payment or reimbursement for the costs of private medical expenses incurred for unauthorized service provided at a non-VA medical facility from July 2, 2012 through July 30, 2012.

(The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is the subject of a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from March 1952 to March 1956.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied entitlement to a TDIU.

In August 2014, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2015).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a December 2012 decision, the VA Medical Center in Columbia, South Carolina denied entitlement to payment or reimbursement for medical expenses incurred at Spartanburg Regional Medical Center from July 2, 2012 through July 30, 2012.  In January 2013, the Veteran submitted a notice of disagreement with this decision.  A statement of the case has not been issued as to this matter.  38 U.S.C.A. § 7105(a)  (West 2014).  The Board is required to remand this matter for issuance of the necessary statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case as to the issue of entitlement to payment or reimbursement for the costs of private medical expenses incurred for unauthorized service provided at Spartanburg Regional Medical Center from July 2, 2012 through July 30, 2012.  This issue shall not be certified to the Board unless a sufficient substantive appeal is submitted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




